UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1529



DAVID F. LAMBERT, III,

                                              Plaintiff - Appellant,

          versus


NATIONAL ASSOCIATION OF CHAIN DRUG STORES,
INCORPORATED,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-03-1033-A)


Submitted:   January 19, 2005          Decided:     February 17, 2005


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin M. Williams, Kristen King-Holland, Herve H. Aitken, AITKEN &
ASSOCIATES, L.L.C., Alexandria, Virginia, for Appellant. Deborah
P. Kelly, Woody N. Peterson, Whitney M. Pellegrino, DICKSTEIN
SHAPIRO MORIN & OSHINSKY, L.L.P., Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               David F. Lambert, III, appeals from the district court’s

order granting summary judgment in favor of his former employer on

his claims alleging a hostile work environment and retaliation in

violation of the Americans with Disabilities Act (ADA), 42 U.S.C.

§§ 12101-12213 (2000).*          We have reviewed the record and find that

Lambert failed to establish a prima facie case of disability

discrimination or retaliation under the ADA, see Fox v. General

Motors Corp., 247 F.3d 169 (4th Cir. 2001); Freilich v. Upper

Chesapeake      Health,    Inc.,    313 F.3d 205,   216    (4th    Cir.   2002).

Accordingly,      we    affirm    the    award    of   summary    judgment      to   the

Defendant. We deny Lambert’s request for oral argument because the

facts    and    legal   contentions       are     adequately     presented      in   the

materials      before     the    court    and     argument   would      not   aid    the

decisional process.



                                                                              AFFIRMED




     *
      Lambert does not appeal from the portion of the district
court’s order granting summary judgment to his former employer on
his claims under the Age Discrimination in Employment Act (ADEA) or
the Employee Retirement Income Security Act (ERISA).

                                          - 2 -